Citation Nr: 1525098	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 10 percent for stress reaction of the right talus and fibula.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected stress reaction of the right talus and fibula.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected stress reaction of the right talus and fibula.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected stress reaction of the right talus and fibula.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2014, the Board remanded the Veteran's claims for additional development.  The case is once again before the Board.

Three issues previously on appeal, entitlement to service connection for a back disability, a right knee disability, and a bilateral foot disability, were granted by the VA Appeals Management Center in a September 2014 rating decision.  The Veteran has not disagreed with that decision and these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the January 2014 decision, the Board also denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for left bicipital tendonitis.  This issue is no longer in appellate status. 

The issues of entitlement to service connection for a left knee, left ankle and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's headache disorder is related to her service-connected back disability.

2.  The service-connected right ankle disability is shown to be manifested by pain, swelling and no more than moderate limitation of motion, with complaints of weakness, instability and giving-way.


CONCLUSIONS OF LAW

1.  The headache disorder is proximately due to the service-connected back disability.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected stress reaction of the right talus and fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, including Diagnostic Code 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

As discussed below, the Board is granting the Veteran's claim of entitlement to service connection for headaches.  In light of this fully favorable determination, a discussion of how VA complied with its duties to notify and assist the appellant for this issue is not necessary. 

Regarding VA's duty to notify and the Veteran's increased rating claim, the AOJ issued a VCAA notice letter to the Veteran in March 2007, prior to the initial adjudication of her claim.  This letter informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports, and a transcript of the August 2010 hearing. 

As noted, the Veteran's claim was remanded for additional development in January 2014.  In relevant part, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of her stress reaction of the right talus and fibula.  This was accomplished in April 2014.

Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

As noted, the Veteran was provided with a VA examination in April 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the August 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

II. Headaches

The Veteran is seeking service connection for a headache disability.  Upon review, the Board finds that service connection may be granted under a secondary service connection theory of entitlement.  

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Upon review, the record reflects that the Veteran has been diagnosed with a headache disability.  See, e.g., an April 2007 VA treatment record. 

Following the Board's January 2014 remand, the Veteran was granted service connection for a back disability.  A service-connected disability has therefore been demonstrated.

Finally, the record reflects that the Veteran experiences headaches as a result of muscle spasms associated with her service-connected back disability.  See, e.g., a November 2013 VA treatment record.  Upon review, the record does not contain any evidence suggesting otherwise. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a headache disability are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Stress reaction of the right talus and fibula

	A. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
	
The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014).

The Veteran's stress reaction of the right talus and fibula is currently assigned a 10 percent rating under Diagnostic Code 5271 (ankle, limited motion of).   

Diagnostic Code 5271 calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  However since the record does not indicate that malunion of the tibia and fibula is present, Diagnostic Code 5262 is not for application.  Ankylosis of the right ankle, subastragalar or tarsal joints have not been identified and Diagnostic Codes 5270 and 5272 are not appropriate.  Similarly, malunion of the os calcis or astragalus (Diagnostic Code 5273) and astragalectomy (Diagnostic Code 5274) have not been identified. 

Diagnostic Code 5271 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (limitation of motion of the ankle) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5271.

	B. Analysis 

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

The Veteran was afforded a VA examination to determine the extent of her right ankle disability in June 2007.  After conducting a physical examination, the examiner reported that the Veteran's right ankle range of motion was from 0 to 16 degrees of dorsiflexion and 0 to 38 degrees of plantar flexion. 

Pursuant to the Board's remand, the Veteran was afforded an additional VA examination in April 2014.  During the examination, the Veteran demonstrated 20 degrees of plantar flexion and 20 degrees of dorsiflexion. 

Based on the above findings, the Board finds that the Veteran has a decreased range of motion of the right ankle, but that such is not sufficient to establish a marked impairment.

As demonstrated, the Veteran had displayed nearly full range of motion based on plantar flexion and approximately half the normal range for dorsiflexion.

Accordingly, a marked limitation of motion has not been identified and the assignment of a 20 percent disability is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014).

Here, during the June 2007 VA examination, the Veteran complained of pain, stiffness, swelling, and instability or giving way.  It was noted that the Veteran experiences flare-ups in her ankle that result in increased pain but is otherwise able to use her ankle.  The examiner reported that the Veteran does not have any limitation on her ability to stand and is able to walk for 1-3 miles.  Muscle strength was described as normal and a neurological exam was within "normal limits."  Repetitive testing did not reveal any additional functional limitations in the Veteran's ankle. 

During the August 2010 hearing, the Veteran complained of pain and difficulty walking due to her ankle disability.  See Board Hearing Transcript (Tr.) at 4. 

The May 2014 VA examiner documented the Veteran's complaints of right ankle pain with flare-ups.  She also reported experiencing some weakness and occasionally feeling that her ankle will give out.  A clinical examination revealed swelling in the right ankle.  She had full muscle strength and her ankle joint was stable.  While the Veteran complained of pain and a decreased range of motion during flare-ups, repetitive use testing did not reveal any additional functional limitations in the Veteran's ankle.  Further, the VA examiner opined that the Veteran would experience additional pain, but there would be "no weakness or fatigue, no incoordination, [and] no additional decrease in" her range of motion.

Lay testimony is competent to establish the presence of observable symptomatology and the Board has no reason to doubt that the Veteran experiences pain, weakness, swelling, flare-ups, and that her ankle will occasionally give out.  Indeed, ankle pain was documented during both VA examinations.  As noted, however, the competent and credible evidence of record indicates that these symptoms do not result in any additional functional impairment.

While the Board has considered the Veteran's statements, the evidence of record does not demonstrate that she experiences any additional functional limitations following repetitive use.  Hence, a disability rating in excess of 10 percent is therefore not warranted.

	C. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, during the August 2010 hearing, the Veteran testified that she has difficulty sleeping due to her ankle pain.  Board Hearing Tr. at 4.  Since difficulty sleeping is not contemplated in the ratings criteria, the first Thun element has been met. 

Upon review, however, the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for her right ankle disability; in fact, it does not appear that she has been hospitalized at all for this disability. 

With respect to employment, the record indicates that the Veteran is employed.  See the May 2014 VA Spine examination.  While the May 2014 VA examiner indicated that the Veteran's ankle impacts her ability to work, there is no indication that this disability creates any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Service connection for headaches is granted.

An increased rating in excess of 10 percent for the service-connected stress reaction of the right talus and fibula is denied.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Board's January 2014 remand instructions requested, in part, that the AOJ obtain additional medical opinions.  Specifically, the Board requested a VA examiner provide an opinion on whether the Veteran's claimed left knee, left ankle, or bilateral hip disabilities, were related to her active duty service or caused or aggravated by the service-connected stress reaction of the right talus and fibula.

The Veteran was afforded an additional VA examination in April 2014.  In addressing the etiology of the Veteran's left knee disability, the VA examiner stated that the Veteran's knee disability was diagnosed after she separated from service and therefore was less likely than not related to her active duty service.  

While the Veteran's service treatment records do not indicate that she was diagnosed with a knee disability during service, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).  Accordingly, a new medical opinion must be obtained. 

With respect to the Veteran's left ankle claim, the VA examiner diagnosed the Veteran with a "left ankle disability" that was caused by the service-connected stress reaction of the right distal talus and fibula.  In the opinion section, however, the examiner indicated that there is "no correlation" between the service-connected right ankle and the Veteran's claimed left ankle disability.  As a result, the examination report is internally inconsistent and a clarifying opinion is necessary. 

With respect to the Veteran's bilateral hip disability claim, while the VA examiner indicated that the Veteran's current hip disability is "most likely due to aging," he did not provide an opinion as to whether the Veteran's service-connected right ankle disability may have aggravated her bilateral hip disability.  An additional medical opinion is therefore necessary. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the remaining issues are REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have her identify the names and addresses of all health care providers who have treated her for the issues on appeal.  The Veteran should also be notified that she may submit evidence or treatment records to support her claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the left knee disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected stress reaction of the right talus and fibula.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ankle disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the left ankle disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected stress reaction of the right talus and fibula.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the bilateral hip disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected stress reaction of the right talus and fibula.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


